Title: To John Adams from the Marquis de Lafayette, 16 June 1786
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Adams, John


     
      My dear Sir
      Paris june the 16th 1786
     
     This letter is Going by a private Hand, and While I am Reminding You of one of Your Sincerest friends, I am Happy in this Opportunity to Converse with You on some Objects of a Public Nature
     The Committee for American Commerce Has Met Some times, when I Have Endeavoured to Carry down the farm Generale— there I fought Unsupported, so Great is the influence of that Body, and altho’ I proved that We Would do Better Without them, than With them, and that the King’s Revenüe Should Encrease, While the price of Snuf was decreasing, Yet I lost the Battle, and Wished at least to Make a Handsome Retreat. there I was Countenanced By Many, Count de Vergennes Among them, who disapprouved of the Way of doing Business now adopted By messieurs of the farm— A

Contract with Mr̃ Moriss is Existing which furnishes the Whole Consumption at a High price, and Has Greatly Reduced the Valüe of that Commodity— the Bargain is preserved with A very formal Resolution Never More to Enter into Monopolizing Contracts, and in the Mean while the farmer Generals will take Annually from twelve to fifteen Hgshds of American tobacco, Coming from an American port on American or french Vessels, on the Same Conditions with that of mr̃ Moriss While the Contract lasts. as I went immediately after into the Country, You will Have been Acquainted with this By mr̃ jefferson
     in the Month of july, the Committee are to Meet Again, and I Hope the important Affair of Whale oil will be taken in Consideration— a Cargoe of timber, Shipped By mr̃ tracy, is Now at Brest, and a Very proper letter Has Been, I am Assured, writen By the Minister of the Navy— How far it Will Conquer Riga prejudices, I do not Yet know
     it Seems, My dear Sir, that lord George Gordon Has Been let loose Upon You— But the Gentleman is so wild, that it Very little Matters what He does— Your difficulties with that Ministry are of a More Serious Nature— I Confess I thought Great Britain Would act More Wisely— those people are Very Backward in American Concerns, Excepting when they Can Blacken the National Character— I am Happy to Hear the people at large are about taking fœderal Measures.— Virginia Has Begun Appointing Commissionners—and I Hope Congress will Have those powers that are Necessary to Give Energy to the Confederation, without Encroaching on those Rights which it is proper to leave within States so far distant, and so differently Circumstanced.
     Actuated By a desire of fœderal Measures, By the feelings I Have too often experienced while I Heard the situation of America so Much Mistaken, and By a sense of pride that Makes me wish to See the United states disdain to Walk the Beaten and Common path, I Confess I would like a Manly opposition to those Algerine Rascals— I am told they May Be Blocked up—and from mr̃ jefferson you Have Received particulars about it— Should Naples and portugal join, and What I would prefer, Give their Quotas in Monney, a Summer Blockade and Winter Cruize Might take place— Had You Any time to Spare, I Beg You Will let me know Your Sentiments which I know to be more favourable to a Negotiation— perhaps am I led too far By My Passions—But However Must Be less so, than if a land operation Could take place
     
     Should Some thing Be tried with the Court of Naples, and an American Gentleman Was sent there don’t You think our friend Mazzey to Be a Very proper Person?— He is Honest, Sensible, and Speacks the language—and in Case Some Commission Chargé d’affaires to italy was ever sent, He would I think answer the purpose— How far Congress may turn their Views towards that Country, I am not to determine.
     this letter is writen in Hurry, as I am to Send it to mr̃ jefferson without delay— I Beg You will present My Affectionate Respects to Mr̃s and Miss adams to whom Md̃e de lafayette and family Beg to be Remembered, as well as to Yourself and clel Smith whom I Beg to Receive My Most friendly Compliments— with Hearty and Ever lasting Sentiments of Attachement and Respect I Have the Honour to Be / My dear Sir / Your obedient Humble / Servant
     
      Lafayette
     
    